office_of_chief_counsel internal_revenue_service memorandum number release date cc pa postn-148184-11 uilc date date to associate area_counsel new york large business international from elizabeth girafalco chirich branch chief branch procedure administration subject the availability of interest_netting when the taxpayer that had the underpayment was not the same taxpayer that made the overpayment this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend corporation ------------------------ corporation ------------ corporation -------------------------- ------------------------- date ---------------------- date date ------------------- ---------------------- date -------------------------- date date ------------------ ------------------- date -------------------------- date ------------- state ty1 ------- ------- ty2 ----------------- amount --------------- amount amount --------------- postn-148184-11 amount amount amount issue ----------- ----------------- ------------- a domestic_corporation underpaid its income taxes for ty1 its foreign parent overpaid its income taxes for ty1 on date the_domestic_corporation converted to an llc still owned by the foreign parent and on date the llc dissolved and transferred its existing assets and liabilities to its foreign parent pursuant to an asset and liability transfer agreement is the_domestic_corporation the same taxpayer as the foreign parent for purposes of zero net-rate interest_netting under sec_6621 conclusion no the corporation and its former parent are not the same taxpayer for purposes of interest_netting facts deficiency and overpayment the internal_revenue_service audited the ty2 income-tax returns of corporation and its former foreign parent_corporation as a result of the audit the service made a sec_482 adjustment that allocated a ty2 bad-debt deduction from corporation to corporation the foreign parent as a result of this adjustment and other adjustments to the foreign parent’s ty1 tax_return the foreign parent ended up with an overpayment of its ty1 taxes which the service refunded in the amount of amount including interest on date corporation on the other hand as a result of other adjustments to its ty1 tax_return ended up with a deficiency for ty12 of amount which the service assessed on date a payment in the amount of amount was posted to corporation 1’s ty1 account on date and another payment was posted in the amount of amount on date we are unaware what part of these payments were attributable to tax and what part of these payments were attributable to interest but it is irrelevant to this discussion corporate structure the sec_482 adjustment increased the foreign parent’s ty2 net_operating_loss nol which the foreign parent carried back to ty1 resulting in an overpayment of its ty1 taxes the sec_482 allocation did not have any effect on corporation 1’s ty1 tax_liability corporation carried back a ty2 consolidated_net_operating_loss to ty1 the service determined that of the amount that corporation had carried back to ty1 only amount was allowable this adjustment resulted in corporation 1’s deficiency for ty1 postn-148184-11 corporation filed its ty1 corporate tax_return as the parent of a consolidated_group in ty1 corporation was owned by corporation a foreign parent on date corporation restructured liquidated several subs and converted to a state llc that was also owned by the same foreign parent_corporation as a result of this restructuring corporation was treated for federal tax purposes as a disregarded_entity in determining the taxation of corporation 1’s change in classification for federal income taxes from a c_corporation to a disregarded_entity corporation was deemed to have transferred its assets and liabilities to its foreign parent_corporation filed a final tax_return and ceased to exist as a c_corporation for federal_income_tax purposes even though corporation continued in existence as an llc under state law on date under state law the llc previously corporation dissolved in so doing the llc actually transferred all of its assets and liabilities to corporation its foreign parent pursuant to an asset and liability transfer agreement the foreign parent consented to the transfer and legally assumed full responsibility for all of the llc’s liabilities subsequently the foreign parent changed its name to corporation on date corporation filed a claim for interest_netting seeking a refund of a portion of the underpayment interest that had accrued on its ty1 underpayment corporation claimed that the service should apply a net interest rate of zero for the periods that its ty1 underpayment overlapped with its foreign parent’s ty1 overpayment - date through date our advice is based on the information that the taxpayer provided in its claim as well as the additional background materials that you submitted law and analysis to the extent interest is payable under subchapter_a and allowable under subchapter_b on equivalent underpayments and overpayments by the same taxpayer of tax imposed by this title the net rate of interest under this section on such amounts shall be zero for such period sec_6621 the purpose of interest_netting is to relieve corporate taxpayers from owing more interest than the service owes them on equal amounts of money for equal lengths of time interest_netting only applies however if the same taxpayer makes both the underpayments and the overpayments in issue 645_f3d_1358 fed cir energy east ii although the code provides a general definition of a taxpayer any person subject_to any internal revenue tax and person includes a corporation company association or partnership sec_7701 a the statute does not define the term same taxpayer the court of federal claims has interpreted the term same taxpayer in two different ways in energy east i the court relied on the dictionary to determine that same meant being one without addition change or discontinuance identical 92_fedclaims_29 energy east i in contrast the court of federal claims in magma power co v united_states allowed same taxpayer status to see sec_332 postn-148184-11 taxpayers with the same ein irrespective of any intervening mergers it declined to adopt the definition the court identified in energy east i no 09-419t slip op pincite fed cl date sec_6621 does not explicitly address whether the same taxpayer requirement is met for situations in which a taxpayer’s identity changes over time or one corporation’s liabilities and assets are transferred to another same taxpayer status however is not applied retroactively see energy east ii f 3d pincite even though the underpayment taxpayer had acquired the overpayment taxpayers before filing a interest_netting claim taxpayers were not the same when their respective underpayments and overpayments were made to be entitled to interest_netting under sec_6621 the taxpayer that underpaid the tax must be the same taxpayer that overpaid the tax id pincite under the facts presented the taxpayer that underpaid its ty1 tax_liability is not the same taxpayer that overpaid its ty1 tax_liability corporation and corporation its former foreign parent were not identical moreover the corporations had separate and distinct eins and were not members of the same consolidated_group corporations do not retroactively become the same taxpayer because of reorganizations subsequent to the tax years in issue thus at least under the facts presented in the instant case the subsequent merger activity involving corporation and corporation is irrelevant see id therefore corporation is not entitled to net interest that accrued on its ty1 underpayment with interest that accrued on its former foreign parent’s ty1 overpayment please call if you have any questions
